DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skolicki ("Skolicki" US 20140188925), and further in view of Aggarwal et al. (“Aggarwal” US 20170371885), and Abramson (“Abramson” US 20140255003).

Regarding claim 1, Skolicki teaches an electronic apparatus comprising: 
a communicator [i.e. communicator component 302]; and [Skolicki – Para 0031, 0066, Fig. 1, 3: teaches the communication device can be associated with (communicatively connected to) a communication network by the communicator component (item 302)]
a processor configured to: [Skolicki – Para 0005, 0066: teaches communication device with a processor to execute code instructions]
receive, through the communicator from a display apparatus [i.e. television], information on an image [i.e. identify information relating to content] and information on a user input [i.e. user search query], and additional information comprising at least one of personal information on a user or circumstance information on watching environment of the user, the image being displayed on the display apparatus, [Skolicki – Para 0023, Fig. 3, 5, 6, 7: teaches the search management component can analyze the content being presented by the communication device to recognize and/or identify information (e.g. objects, products, people) in or associated with the presented content.  Para 0018: teaches communication device may be a television or associated with a television, wherein the communication device is used by a user to submit a search query.  Para 0022-0024: teaches wherein the processor is further configured to send to the search engine additional information which includes user activity during presentation of content, user interests, prior searches, information relating to content, or contextual information] 
identify a plurality of objects from the information on the image, [Skolicki – Para 0023: teaches the search management component can analyze the content being presented by the communication device to recognize and/or identify information (e.g., objects, such as products, people etc.)] 
identify a key word [i.e. search term] based on the information on the user input, [Skolicki – Para 0041, 0043, 0036, 0091: teaches the user can enter a search query (e.g., “enforcer”) using the communication device 102.  The search component 108 can analyze and identify the search term “enforcer” in the search query]
 the search management component 108 can analyze the search query, wherein the search management component can identify the search term “enforcer” in the search query] 
collect related information [i.e. search results] on the object, and [Skolicki – Para 0028, 0036, 0095, 0100, 0106. Fig. 5, 6, 7: teaches he search engine can process the search query and, in response to the search query, can generate a subset of search results (e.g., a subset of customized search results) that can be customized based at least in part on the contextual information in the search query.] 
transmit the related information on the object to the display apparatus so that the display apparatus displays the related information on the object. [Skolicki – Para 0046, 0095, 0100, 0106, Fig. 5, 6, 7: teaches providing the search results on the object which is based on the content information and the user search query to the user via the communication device received from the search engine]
Skolicki teaches receiving information on an image and information on a user input, the image being displayed on the apparatus, but does not explicitly teach receive information on a captured image and information on a user voice input, the captured image being obtained by capturing an image displayed on the display apparatus when user voice input is received,
Further, Skolicki teaches identify a key word based on the information on the user input, but does not explicitly teach identify a key word based on the information on the user voice input
based on the identified key word and the additional information, select an object from among the plurality of objects, 

However, Aggarwal teaches receive information on a captured image [i.e. context information], information on a user voice input [i.e. spoken user input], the captured image being obtained by capturing an image displayed on the display apparatus when user voice input is received, [Aggarwal – Para 0034, 0035, 0039: teaches an analysis module 110 may capture context information for the UI, wherein the captured context information may include visible on-screen information, e.g., a screenshot or bitmap of what is shown on the screen at the time the digital assistant was invoked.  Para 0033, 0073, 0070: teaches a user of the user device providing input that invokes a digital assistant functionality of the user device, wherein the input includes speaking a hotword to invoke/activate the digital assistant functionality]
Skolicki and Aggarwal are analogous in the art because they are from the same field of contextual search information [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skolicki’s receiving image information in view of Aggarwal to user voice input for the reasons of improving user experience by adding accessibility options such as spoken commands. 

Skolicki and Aggarwal teaches identified key word and additional information, but does not explicitly teach based on the identified key word and the additional information, select an object from among the plurality of objects, 

However, Abramson teaches based on the identified key word [i.e. watch] and the additional information [i.e. other information], select an object from among the plurality of objects, [Abramson – Para 0073: teaches the analysis component 200 could extract the word "watch" from the command and use the word in association with other information (e.g., frame associated with the request) to identify the particular item of interest to the user. Para 0033, 0048: teaches such a request can include information indicating one or more particular objects/items of interest to the user and/or one or more frames or segments of the media item that include one or more objects/items of interest to the user] 
Skolicki, Aggarwal, and Abramson are analogous in the art because they are from the same field items presented in a media item [Para 0002].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skolicki and Aggarwal’s user input information in view of Abramson to object selection for the reasons of improving user experience by targeting particular items of interest from one or more items to reduce time consumption and interruptions when watching videos.

Regarding claim 2, Skolicki, Aggarwal, and Abramson teaches The electronic apparatus according to claim 1, wherein the processor is further configured to: 2

customize the related information on the selected object based on the additional information, and 
transmit the related information on the selected object that is customized based on the additional information to the display apparatus.  [Skolicki – Para 0046, Fig. 5, 6, 7: teaches providing the search results on the object which is based on the content information and the user search query to the user via the communication device received from the search engine] [Abramson - Para 0064: teaches the analysis component can employ an inference component 138 to facilitate identifying user interest items presented or mentioned in a video prior, to consumption of the video Para 0085, 0102, 0103: teaches the inference component 138 can employ information regarding user preferences, user demographics, current trends, and user social associations to facilitate inferring items of user interest in a media item or transcription file for the media item]

Regarding claim 4, Skolicki, Aggarwal, and Abramson teaches the electronic apparatus according to claim 2, further comprising a storage, 
wherein the processor is further configured to: 
store, in the storage, information on a history of information transmitted to the display apparatus, and [Skolicki – Para 0024, 0050: teaches tracking historical content viewing history and/or search history, search result viewing history]
customize the related information on the selected object further based on the stored information on the history.  [Skolicki – Para 0024: teaches The search management component can use all or a portion of the historical content viewing history and/or search history associated with the user as additional contextual information (e.g., in addition to the contextual information associated with a section of the television-related content currently being perceived by the user) that can be included in a search query being made by a user to facilitate customizing search results responsive to the search query]

Regarding Method claim 12, 13, 15, claim(s) 12, 13, 15 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claims 1, 2, and 4. 
Therefore, claim(s) 12, 13, 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, and 4.

Regarding claim 16, Skolicki, Aggarwal, and Abramson teaches the electronic apparatus according to claim 1, wherein the displayed image is based on an image signal received from a broadcast station. [Skolicki – Para 0034: teaches the user can be viewing an entity (e.g., program, show, movie, song, video, electronic game, etc.) on the communication device 102. The entity can be received from the communication network 104 and presented on the communication device 102, or can be received from another source]

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skolicki, Aggarwal, and Abramson as applied to claim 1 above, and further in view of Oztaskent et al. ("Oztaskent" US 20110289098).

Regarding claim 3, Skolicki, Aggarwal, and Abramson do not explicitly teach claim 3.  However, Oztaskent teaches The electronic apparatus according to claim 1, wherein the information on the captured image includes information on an audio being output by the display apparatus [Oztaskent – Para 0067: teaches a search system using audio samples received from the client device to identify content and context associated with the audio sample, including people, locations, news stories, products, and other information]
Skolicki, Aggarwal, Abramson, and Oztaskent are analogous in the art because they are from the same field of search queries [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skolicki, Aggarwal, and Abramson in view of Oztaskent to audio queries for the reasons of improving the accuracy of the search by providing audio information to the search query on the object information.

Regarding Method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 3. 
Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skolicki, Aggarwal, and Abramson as applied to claim 1 above, and further in view of Cao ("Cao" US 20150193863).

Regarding claim 19, Skolicki, Aggarwal, and Abramson do not explicitly teach claim 19.  However, Cao teaches The electronic apparatus according to claim 1, wherein the processor is further configured to: 
collect auxiliary images [i.e. similar product images] that are related to the selected object [i.e. initial product], and [Cao – Para 0033, Fig. 1A: teaches a search is performed to find similar product images to at least one of the initial product images in the initial product image set]
transmit the auxiliary images to the display apparatus so that the display apparatus displays an image corresponding to the related information with the auxiliary images, and [Cao – Para 0076, Fig. 1A: teaches at 103, the electronic device provides the found product images to another electronic device (e.g., a terminal such as a terminal used by the user).  Examiner notes: Skolicki above teaches related information as the search results on the object/product]
wherein the auxiliary images contain objects, respectively, that are similar to the selected object at least in color and style. [Cao – Para 0033, Fig. 1A: teaches the electronic device searches for product images that are similar according to a characteristic such as color, style, texture and/or the like.]
Skolicki, Aggarwal, Abramson, and Cao are analogous in the art because they are from the same field of searching for products [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skolicki, Aggarwal, and Abramson’s object search in view of Cao to a search for similar products for the reasons of improving user experience by providing the user with more options regarding the products and products that are similar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426